Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing ING LOGO AMERICAS US Legal Services Patricia A. Guerrera Prospectus Unit, USFS Legal Division Tel: 860.580.2815 | Fax: 860.580.4844 Email: patricia.guerrera@us.ing.com May 4, 2009 Securities and Exchange Commission treet, NE Washington, DC 20549 Attention: Filing Desk Re: ING USA Annuity and Life Insurance Company and its Separate Account B Prospectus Title: Retirement Solutions  ING Rollover Choice SM Variable Annuity Contracts File Nos.: 333-70600 and 811-05626 Rule 497(j) Filing Ladies and Gentlemen: Pursuant to Rule 497(j) under the Securities Act of 1933 (the 1933 Act), this is to certify that the Contract Prospectus and the Statement of Additional Information dated May 1, 2009 contained in Post- Effective Amendment No. 25 to the Registration Statement on Form N-4 (Amendment No. 25) for Separate Account B of ING USA Annuity and Life Insurance Company (the Registrant) that would have been filed pursuant to Rule 497(c) under the 1933 Act would not have differed from that contained in Amendment No. 25 which was declared effective on May 1, 2009. The text of Amendment No. 25 was filed electronically on April 30, 2009. If you have any questions regarding this submission, please call Michael Pignatella at 860-580-2831 or the undersigned at 860-580-2815. Sincerely, /s/ Patricia A. Guerrera Patricia A. Guerrera Windsor Site One Orange Way, C1S Windsor, CT 06095-4774 ING North America Insurance Corporation
